Name: 2000/309/EC: Council Decision of 17 April 2000 appointing a Belgian member and two Belgian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-04-28

 Avis juridique important|32000D03092000/309/EC: Council Decision of 17 April 2000 appointing a Belgian member and two Belgian alternate members of the Committee of the Regions Official Journal L 103 , 28/04/2000 P. 0076 - 0076Council Decisionof 17 April 2000appointing a Belgian member and two Belgian alternate members of the Committee of the Regions(2000/309/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Charles Picque and two seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr HervÃ © Hasquin and Mr Rufin Grijp notified to the Council on 3 November and 15 December 1999 respectively,Having regard to the proposal from the Belgian Government,HAS DECIDED AS FOLLOWS:Sole Article1. Mr FranÃ §ois Roelants du Vivier is hereby appointed a member of the Committee of the Regions in place of Mr Charles Picque for the remainder of his term of office, which runs until 25 January 2002.2. Mr Eric Tomas and Ms Annemie Neyts-Uyttebroeck are hereby appointed alternate members of the Committee of the Regions in place of Mr HervÃ © Hasquin and Mr Rufin Grijp for the remainder of their term of office, which runs until 25 January 2002.Done at Luxembourg, 17 April 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ L 28, 4.2.1998, p. 19.